Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claim 1 is pending in this application. Claim 1 is examined herein.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 1 is generally narrative and indefinite, failing to conform with current U.S. practice.  It appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example, there is no clear preamble and it is unclear how many components are positively recited in the body of the claim. 
6.	Claim 1 is replete with terminology having no or unclear antecedent basis:
Line 2: the reactor vessel (not previously introduced)
Lines 3-4: the molten metal (not previously introduced)
Line 4: the lower support (not previously introduced)
Line 6: a multiwall vessel (already introduced)
Line 6: the concrete of the reactor cavity (not previously introduced)
Lines 7, 9, and 10: a horizontal sectional, continuous or split embedded slab (already introduced)
Line 12: the radial supports (two different radial supports previously introduced)
7.	Additionally, the following claim terms are indefinite because they do not clearly delineate the structure the terms encompass:
A cooled shell in the shape of a multiwall vessel: cooled how? What shape? 
A horizontal sectional, continuous or split, embedded slab: how is sectional different than split? Embedded in what? Continuous with respect to what?
Radial supports: radial with respect to what?

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02(VI).

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gardner GB 2 236 210 in view of Tillequin GB 881 790.
12.	Regarding claim 1 (as best understood given the substantial indefiniteness described above), Gardner discloses a nuclear reactor core localization device for trapping molten metal, the device comprising:
a cooled (p. 7) multiwall (30, 32) vessel (25) disposed under a nuclear reactor vessel (10), a filler (60-67) for diluting the molten metal (p. 8) in the multiwall vessel and an array of radially arranged lower supports (37) installed under the multiwall vessel on a floor (20) of a reactor cavity (45). 
Tillequin teaches a support system for supporting a vessel in a reactor cavity (see Fig. 1) comprising:
radially arranged supports (14) on the vessel (6), radially arranged supports (16) attached to s horizontal continuous slab (12) on the reactor cavity floor, the vessel supports and the slap supports connected by a clamp (11), the supports and the clam provided with holes (at articulation pins 13 and 15). 
13.	One of ordinary skill in the art at the time of the invention would have found it obvious to combine the support system of Tillequin with the core catcher of Gardner for the predictable purpose of allowing for relative movement between the vessel and the reactor cavity (see lines 39-59). Although Tillequin does not explicitly disclose that its support system holes are elliptical, such a modification would be obvious to provide tolerance for misalignment of support system parts during fabrication and/or assembly. 

Conclusion
14.	The Notice of Reference Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to applicant's disclosure.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:00 - 5:00 pm ET.
16.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

18.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON M DAVIS/Primary Examiner, Art Unit 3646